 Case 2:21-cv-00034-JRG Document 57 Filed 05/28/21 Page 1 of 8 PageID #: 434




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

BARKAN WIRELESS IP HOLDINGS,
L.P.,

               Plaintiff,
                                                          Civil Action No. 2:21-cv-00034-JRG
               v.
                                                           JURY TRIAL DEMANDED
T-MOBILE US, INC., T-MOBILE USA,
INC., and NOKIA OF AMERICA
CORPORATION,

               Defendants.



                          JOINT MOTION FOR ENTRY OF A
                      PARTIALLY DISPUTED DISCOVERY ORDER

       Plaintiff Barkan Wireless IP Holdings, L.P., (“Barkan”) and Defendants T-Mobile US,

Inc., T-Mobile USA, Inc., and Nokia of America Corporation (collectively, “Defendants”) hereby

move the Court for entry of a Partially Disputed Discovery Order.

       The parties have met and conferred and agree on all provisions of the proposed Discovery

Order for this case with the exception of the single disputed provision, Paragraph 12(d). The

parties’ competing versions of this provision are shown in the table below, with the differences

between the two versions highlighted.

    Plaintiff’s Version of Paragraph 12(d)           Defendants’ Version of Paragraph 12(d)
 d. Privilege Log Limitations. The Parties agree   d. Privilege Log Limitations. The Parties agree
 that materials withheld from discovery on         that materials withheld from discovery on
 grounds of privilege or work product that were    grounds of privilege or work product that were
 created or dated after the date on which the      created or dated after February 2, 2021 are
 party retained outside counsel in connection      exempt from privilege log disclosure
 with the above-styled action or after February    requirements.
 2, 2021, whichever is earlier, are exempt from
 privilege log disclosure requirements.
 Case 2:21-cv-00034-JRG Document 57 Filed 05/28/21 Page 2 of 8 PageID #: 435




I.     Plaintiff’s Position

       Plaintiff Barkan respectfully requests that the Court enter its privilege-log provision. The

provision Plaintiff proposes is the same provision that Plaintiff and counsel for Sprint (now counsel

for Defendant T-Mobile) agreed upon in prior litigation in this District, Barkan Wireless IP

Holdings v. Sprint, 2:19-cv-00336, Dkt. 59 ¶ 12(d). It provides that parties need not log materials

withheld as privileged or work product created either (a) after this action was filed on February 2,

2021 or (b) after a party retained counsel in connection with the action.

       First, Defendants’ proposal—that communications after litigation counsel was retained are

not exempt—only benefits Defendants and only harms Plaintiff. Defendants’ counsel benefits

either way, because they were retained after the February 2, 2021 Complaint. Plaintiffs’ counsel,

however, was retained in October of 2017, and represented Plaintiff in prior cases in this District

involving the same patents and similar accused products, Barkan Wireless IP Holdings v. Samsung

and Verizon, 2:18-cv-00028 and Barkan Wireless IP Holdings v. Sprint and CommScope, 2:19-

cv-00336. Requiring Plaintiff to log communications with counsel over years of litigation is

extremely onerous, and includes in the logging obligation what parties agree is undisputedly

privileged: communications with outside counsel created after being retained for litigation.

       Second, that Plaintiff’s proposal is fair is demonstrated by the fact that Defendants did not

originally object to it. T-Mobile originally requested that materials from certain prior litigations

be exempted, and Plaintiff agreed. Defendants reversed course in favor of burdening Plaintiff only

in the final hours before the Discovery Order was due, requiring the parties to request an extension.

       Third, Plaintiff’s privileged communications after retention are irrelevant. The only issue

Defendants speculated such materials may address is when Plaintiff learned of the accused
    Case 2:21-cv-00034-JRG Document 57 Filed 05/28/21 Page 3 of 8 PageID #: 436




products. That can be discovered via non-privileged communications, and regardless, is not

relevant, as the laches defense no longer exists. SCA Hygiene, 137 S. Ct. 954 (2017).

II.      Defendants’ Position

         Defendants’ proposal provides a simple and easily understood cut-off date for materials

that do not need to be logged—February 2, 2021, the date that the Complaint in this case was filed.

Defendants’ proposal is standard for Discovery Orders in this District. 1 In contrast, Barkan’s

proposal is ambiguous and unclear, not requiring Barkan to log privileged materials after “the date

on which the party retained outside counsel” (emphasis added). Barkan has recently litigated the

patents-in-suit in two other litigations 2, and it provides no insight into when, in its opinion, it

“retained outside counsel” in “connection” with this case. Thus, it appears that Barkan seeks to

withhold logging of all relevant communications associated with the patents-in-suit or defendant

T-Mobile from any prior case (potentially dating back to 2016), even though communications in

those cases took place years before the Complaint in this case was filed.

         Defendants are entitled to discovery of relevant communications, which includes Barkan

having to log privileged materials. See FED. R. CIV. P. 26(b)(1). Any burden imposed on Barkan

should be viewed in the context of the burden of the case as a whole. Barkan sought and received

an expedited schedule in this case on the premise that this case is similar to the previous litigations.

See Dkt. 50. Any burden imposed by logging relevant, pre-suit privileged communications is




1
  See, e.g., Neodron Ltd. v. Panasonic Corp. et al., No. 2:20-cv-00241-JRG-RSP (E.D. Tex. Dec.
18, 2020) (Dkt. 39); Optimum Imaging Techs. LLC v. Canon Inc., No. 2:19-cv-00246-JRG (E.D.
Tex. Nov. 20, 2019) (Dkt. 41).
2
  Barkan Wireless IP Holdings, L.P. v. Samsung Elecs. Co. et al., No. 2:18-cv-00028-JRG (E.D.
Tex. 2018); Barkan Wireless IP Holdings, L.P. v. CommScope Techs. LLC, No. 2:19-cv-336-JRG
(E.D. Tex. 2019). Further, a different Barkan entity previously sued defendant T-Mobile on
different patents in this Court. Barkan Wireless Technology, LP v. T-Mobile US, Inc., et al., No.
2:16-cv-00063 (E.D. Tex. 2016).
 Case 2:21-cv-00034-JRG Document 57 Filed 05/28/21 Page 4 of 8 PageID #: 437




substantially outweighed by the admitted efficiencies Barkan has already benefitted from in filing

serial litigations. Therefore, Defendants’ proposed privilege-log exemption should be adopted.



DATED: May 28, 2021                                 Respectfully submitted,

                                                    /s/ Max L. Tribble, Jr.
                                                    Max L. Tribble, Jr. – Lead Counsel
                                                    Texas State Bar No. 20213950
                                                    Justin Nelson
                                                    Texas State Bar No. 24034766
                                                    SUSMAN GODFREY, LLP
                                                    1000 Louisiana Street, Suite 5100
                                                    Houston, Texas 77002
                                                    Telephone: (713) 651-9366
                                                    Facsimile: (713) 654-6666
                                                    mtribble@susmangodfrey.com
                                                    jnelson@susmangodfrey.com

                                                    Matthew R. Berry
                                                    Washington State Bar No. 37364
                                                    Alexander W. Aiken
                                                    Washington State Bar No. 55988
                                                    SUSMAN GODFREY, LLP
                                                    1201 Third Ave., Suite 3800
                                                    Seattle, Washington 98101
                                                    Telephone: (206) 516-3880
                                                    Facsimile: (206) 516-3883
                                                    mberry@susmangodfrey.com
                                                    aaiken@susmangodfrey.com

                                                    William D. O’Connell
                                                    New York State Bar No. 5491014
                                                    SUSMAN GODFREY, LLP
                                                    1301 Avenue of the Americas, 32nd Fl.
                                                    New York, New York 10019-6023
                                                    Telephone: (212) 336-8330
                                                    Facsimile: (212) 336-8340
                                                    boconnell@susmangodfrey.com

                                                    Michael F. Heim
                                                    Texas State Bar No. 09380923
                                                    Robert Allen Bullwinkel
                                                    Texas State Bar No. 24064327
Case 2:21-cv-00034-JRG Document 57 Filed 05/28/21 Page 5 of 8 PageID #: 438




                                        Blaine Andrew Larson
                                        Texas State Bar No. 24083360
                                        HEIM, PAYNE & CHORUSH, LLP
                                        Heritage Plaza
                                        1111 Bagby Street
                                        Suite 2100
                                        Houston, TX 77002
                                        Telephone: (713) 221-2000
                                        Facsimile: (713) 221-2021
                                        blarson@hpdlp.com
                                        mheim@hpcllp.com
                                        abullwinkel@hpcllp.com

                                        S. Calvin Capshaw
                                        Texas State Bar No. 03783900
                                        CAPSHAW DERIEUX LLP
                                        114 E. Commerce Ave.
                                        Gladewater, TX 75647
                                        Telephone: (903) 845-5770
                                        ccapshaw@capshawlaw.com

                                        T. John Ward, Jr.
                                        Texas State Bar No. 00794818
                                        Claire Abernathy Henry
                                        Texas State Bar No. 24053063
                                        WARD, SMITH & HILL, PLLC
                                        PO Box 1231
                                        Longview, Texas 75606
                                        Telephone: (903) 757-6400
                                        Facsimile: (903) 757-2323
                                        jw@wsfirm.com
                                        claire@wsfirm.com

                                        Attorneys for Plaintiff Barkan Wireless IP
                                        Holdings, L.P.
Case 2:21-cv-00034-JRG Document 57 Filed 05/28/21 Page 6 of 8 PageID #: 439




                                        /s/ Matthew W. Cornelia (w/ permission)
                                        David E. Finkelson (pro hac vice)
                                        Lead Attorney
                                        MCGUIREWOODS LLP
                                        800 East Canal Street
                                        Richmond, VA 23219-3916
                                        Tel: (804) 775-1000
                                        Fax: (804) 698-2016
                                        dfinkelson@mcguirewoods.com

                                        Jason W. Cook
                                        Texas State Bar No. 24028537
                                        Matthew W. Cornelia
                                        Texas State Bar No. 24097534
                                        MCGUIREWOODS LLP
                                        2000 McKinney Avenue, Suite 1400
                                        Dallas, TX 75201
                                        Tel: (214) 932-6400
                                        Fax: (214) 932-6499
                                        jcook@mcguirewoods.com
                                        mcornelia@mcguirewoods.com

                                        Robert W. Weber
                                        Texas State Bar No. 21044800
                                        SMITH WEBER, L.L.P.
                                        5505 Plaza Drive
                                        PO Box 6167
                                        Texarkana, Texas 75503
                                        Tel: (903) 223-5656
                                        Fax: (903) 223-5652
                                        bweber@smithweber.com

                                        Counsel for Defendants
                                        T-Mobile US, Inc. and
                                        T-Mobile USA, Inc.
Case 2:21-cv-00034-JRG Document 57 Filed 05/28/21 Page 7 of 8 PageID #: 440




                                        /s/ John D. Haynes (w/ permission)
                                        Deron R. Dacus (Texas Bar No. 00790553)
                                        THE DACUS LAW FIRM, P.C.
                                        821 ESE Loop 323, Suite 430
                                        Tyler, TX 75701
                                        Telephone: (903) 705-1171
                                        Facsimile: (903) 581-2543
                                        ddacus@dacusfirm.com

                                        John D. Haynes
                                        Holly H. Saporito
                                        ALSTON & BIRD LLP
                                        One Atlantic Center
                                        1201 West Peachtree Street, Suite 4900
                                        Atlanta, GA 30309
                                        Telephone: (404) 881-7000
                                        Facsimile: (404) 881-7777
                                        john.haynes@alston.com
                                        holly.saporito@alston.com

                                        Darlena H. Subashi
                                        ALSTON & BIRD LLP
                                        90 Park Avenue
                                        New York, NY 10016
                                        Telephone: (212) 210-9400
                                        Facsimile: (212) 210-9444
                                        darlena.subashi@alston.com

                                        Adam B. Ahnhut
                                        ALSTON & BIRD LLP
                                        2200 Ross Ave, Suite 2300
                                        Dallas, TX 75201
                                        Telephone: (214) 922-3453
                                        Facsimile: (214) 922-3899
                                        adam.ahnhut@alston.com

                                        Counsel for Defendant Nokia of America
                                        Corporation
 Case 2:21-cv-00034-JRG Document 57 Filed 05/28/21 Page 8 of 8 PageID #: 441




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who

are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A). Pursuant to Fed.

R. Civ. P. 5(d) and Local Rule CV-5(d) and (e), all other counsel of record not deemed to have

consented to electronic service were served with a true and correct copy of the foregoing by email

on this 28th day of May 2021.

                                                            /s/ William D. O’Connell

                                                            William D. O’Connell



                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(h), counsel for all parties met and conferred regarding the

relief requested above. The parties are agreed on the relief requested with the single exception

discussed. The parties met and conferred telephonically and over email to resolve their dispute

but were unable to do so.

                                                            /s/ William D. O’Connell

                                                            William D. O’Connell
